UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50932 Nitro Petroleum Incorporated (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 98-0488493 (I.R.S. Employer Identification No.) 624 W. Independence, Suite 101 Shawnee, Oklahoma (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (405) 273-9119 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo[X] As of July 31, 2009 (the last business day of the registrant's most recently completed second quarter), the aggregate market value of the voting and non-voting common stock of the registrant held by non-affiliates of the registrant was $3,029,012 (based upon the closing price of the registrant’s common stock as reported by the OTC Bulletin Board on July 31, 2009). As of May 17, 2010, there were 121,249,157 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS PART I Page No. Item 1. Business 4 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 9 Item 4. [Removed and reserved] 9 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 11 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 15 Item 8. Financial Statements and Supplementary Data 15 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 15 Item 9A. Controls and Procedures 16 Item 9B. Other Information 17 PART III Item 10. Directors, Executive Officers and Corporate Governance 17 Item 11. Executive Compensation 20 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13. Certain Relationships and Related Transactions, and Director Independence 21 Item 14. Principal Accountant Fees and Services 21 PART IV Item 15. Exhibits and Financial Statement Schedules 22 Signatures 25 Index to Consolidated Financial Statements of Nitro Petroleum Incorporated. F-1 FORWARD-LOOKING STATEMENTS This report, including information included in, or incorporated by reference from future filings by us with the SEC, as well as information contained in written material, press releases and oral statements issued by us or on our behalf, contain, or may contain, certain statements that are “forward-looking statements” within the meaning of federal securities laws that are subject to a number of risks and uncertainties, many of which are beyond our control. This report modifies and supersedes documents filed by us before this report. In addition, certain information that we file with the SEC in the future will automatically update and supersede information contain in this report. All statements, other than statements of historical fact, included or incorporated by reference in this report, regarding our strategy, future operations, financial position, estimated revenues and losses, projected costs, prospects, plans and objectives of management are forward-looking statements. When used in this report, the words “could,” “believe,” “anticipate,” “intend,” “estimate,” “expect,” “project” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain such identifying words. Forward-looking statements may include statements about our business strategy, reserves, technology, financial strategy, oil and natural gas realized prices, timing and amount of future production of oil and natural gas, the amount, nature and timing of capital expenditures, drilling of wells, competition and government regulations, marketing of oil and natural gas, property acquisitions, costs of developing our properties and conducting other operations, general economic conditions, uncertainty regarding our future operating results and plans, objectives, expectations and intentions contained in this report that are not historical. All forward-looking statements speak only as of the date of this report, and, except as required by law, we do not intend to update any of these forward-looking statements to reflect changes in events or circumstances that arise after the date of this report. You should not place undue reliance on these forward-looking statements. Although we believe that our plans, intentions and expectations reflected in or suggested by the forward-looking statements we make in this report are reasonable, we can give no assurance that these plans, intentions or expectations will be achieved. We disclose important factors that could cause our actual results to differ materially from our expectations under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this report. These cautionary statements qualify all forward-looking statements attributable to us or persons acting on our behalf. PART I ITEM 1.BUSINESS Unless the context otherwise requires, all references in this report to “Nitro,” “our,” “us,” and “we” refer to Nitro Petroleum Incorporated and its subsidiaries, as a combined entity. Overview Nitro Petroleum Incorporated is a development stage company engaged in the acquisition and exploration of gas and oil properties.We were originally incorporated on October 27, 2003, under the name Ingenium Capital Corp. in the State of Nevada.We changed our name from Ingenium Capital Corp. to Nitro Petroleum Incorporated on February 27, 2006.Our principal offices are located at 624 W. Independence, Suite 101, Shawnee, OK 74804. Our telephone number is (405) 273-9119. On February 6, 2006, we effected a four-for-one forward stock split whereby each share of our issued and outstanding common stock was converted into four shares of common stock.As a result of this stock split our total authorized shares of common stock increased from 100,000,000 to 400,000,000. On December 29, 2006, we effected a five-for-one forward stock split whereby each share of our issued and outstanding common stock was converted into five shares of common stock.As a result of this stock split, our total authorized shares of common stock increased from 400,000,000 to 2,000,000,000. On March 17, 2008, our majority stockholder surrendered 100,000,000 shares of our common stock to us and instructed us to cancel those shares.We subsequently cancelled those 100,000,000 shares per the request of the surrendering stockholder.We paid no consideration for the cancelled shares. On December 5, 2008, we entered into separate Promissory Note Settlement Agreements (the “Settlement Agreements”) with the holders of certain of our outstanding demand promissory notes (the “Demand Notes”). Pursuant to the terms of the Settlement Agreements, we issued a total of 49,725,540shares of our common stock to the holders of the Demand Notes in full payment of all principal and accrued and unpaid interest due on the Demand Notes. 4 Business Our business strategy is to acquire interest in the properties of, and working interests in the production owned by, established oil and gas production companies, whether public or private, in the United States oil producing areas.We believe such opportunities exist in the United States. We also believe that these opportunities have considerable future potential for the development of additional oil reserves. Such new reserves might come from the development of existing but as yet undeveloped reserves as well as from future success in exploration. When and if funding becomes available, we plan to acquire high-quality oil and gas properties, primarily "proven producing and proven undeveloped reserves." We will also explore low-risk development drilling and work-over opportunities with experienced, well-established operators. Competition We operate in a highly competitive environment. We compete with major and independent oil and natural gas companies, many of whom have financial and other resources substantially in excess of those available to us. These competitors may be better positioned to take advantage of industry opportunities and to withstand changes affecting the industry, such as fluctuations in oil and natural gas prices and production, the availability of alternative energy sources and the application of government regulation. Compliance with Government Regulation The availability of a ready market for future oil and gas production from possible U.S. assets will depend upon numerous factors beyond our control. These factors may include, amongst others, regulation of oil and natural gas production, regulations governing environmental quality and pollution control, and the effects of regulation on the amount of oil and natural gas available for sale, the availability of adequate pipeline and other transportation and processing facilities and the marketing of competitive fuels. These regulations generally are intended to prevent waste of oil and natural gas and control contamination of the environment. We expect that our sales of crude oil and other hydrocarbon liquids from our future U.S.-based production will not be regulated and will be made at market prices. However, the price we would receive from the sale of these products may be affected by the cost of transporting the products to market via pipeline and marine transport. 5 Environmental Regulations Our U.S. assets could be subject to numerous laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection. These laws and regulations may require the acquisition of a permit before drilling commences, restrict the types, quantities and concentration of various substances that can be released into the environment in connection with drilling and production activities, limit or prohibit drilling activities on certain lands within wilderness, wetlands and other protected areas, require remedial measures to mitigate pollution from former operations, such as pit closure and plugging abandoned wells, and impose substantialliabilities for pollutionresulting from production and drilling operations. Public interest in the protection of the environment has increased dramatically in recent years. The worldwide trend of more expansive and stricter environmental legislation and regulations applied to the oil and natural gas industry could continue, resulting in increased costs of doing business and consequently affecting profitability. To the extent laws are enacted or other governmental action is taken that restricts drilling or imposes more stringent and costly waste handling, disposal and cleanup requirements, our business and prospects could be adversely affected. Operating Hazards and Insurance The oil and natural gas business involves a variety of operating hazards and risks such as well blowouts, craterings, pipe failures, casing collapse, explosions, uncontrollable flows of oil, natural gas or well fluids, fires, formations with abnormal pressures, pipeline ruptures or spills, pollution, releases of toxic gas and other environmental hazards and risks. These hazards and risks could result in substantial losses to us from, among other things, injury or loss of life, severe damage to or destruction of property, natural resources and equipment, pollution or other environmental damage, clean-up responsibilities, regulatory investigation and penalties and suspension of operations. In accordance with customary industry practices, we expect to maintain insurance against some, but not all, of such risks and losses. There can be no assurance that any insurance we obtain would be adequate to cover any losses or liabilities. We cannot predict the continued availability of insurance or the availability of insurance at premium levels that justify its purchase. The occurrence of a significant event not fully insured or indemnified against could materially and adversely affect our financial condition and operations. Pollution and environmental risks generally are not fully insurable. The occurrence of an event not fully covered by insurance could have a material adverse effect on our future financial condition. If we were unable to obtain adequate insurance, we could be forced to participate in all of our activities on a non-operated basis, which would limit our ability to control the risks associated with oil and natural gas operations. 6 Employees At May17, 2010, we had one full-time employee. ITEM 1A.RISK FACTORS Not applicable. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES Corporate Office We lease our corporate office located at 624 W. Independence, Suite 101, Shawnee, OK 74804.Our corporate office is approximately 1,235 square feet and our annual rent is $5,100.The current term of our lease expires October 1, 2010. Participation in Barnett Shale We entered into an Acreage Participation Agreement effective January 23, 2006, with REO Energy, Ltd. as a holder of approximately 2,000 acres of mineral leases in and around Montague County, Texas (the "Gross Area"). We purchased 50% of the REO Energy’s leasehold interest in the Gross Area (the "Assigned Acreage") for $300,000. We are also entitled (i) to receive a 1% overriding royalty on the entire Gross Area, (ii) to participate in up to a 25% working interest in wells drilled in the Gross Area, and (iii) to receive an acreage fee of $500 per acre from all wells drilled on the Assigned Acreage. Additionally, we acquired a 10% working interest in four wells (Inglish 4, Inglish 5, Inglish D1 and Inglish D2)and a 5% working interest in two wells (Craig Muncaster 6 and Craig Muncaster 7)drilled by REO Energy Ltd. on Barnett Shale formation leases.We subsequently transferred 50% of our working interests in these wells to Quantum Energy, Inc.; however, we later terminated our agreement with Quantum Energy and currently hold our original working interests in these wells. 7 The funds advanced under this contract, USD$750,000, were applied towards the acquisition of a 10% working interest in four wells ( Inglish 4, Inglish 5, Inglish D1 and Inglish D2) and a 5% working interest in two wells (Craig Muncaster 6 and Craig Muncaster 7) drilled by REO Energy Ltd. on Barnett Shale formation leases.All of these wells are currently completed and producing. Oklahoma Property On December 18, 2006, we acquired three producing leases in Oklahoma for $250,000. The funding for this acquisition was derived from a private placement of 500,000 shares of our common stock and warrants to purchase 500,000 of our common stock to Bridge Capital Inc., a private offshore corporation. The three leases, East Moreland, West Moreland and Farley are described as follows: East Moreland and West Moreland Leases are in Nowata County, Oklahoma. The leases are in total of 160 acres. Nitro owns 100% of the interest on these leases, which represents 78 % revenue interest. There are four wells on these leases, all of which are producing. The aggregate production is seven barrels per day. There is no gas being produced by these wells. There no future drilling commitments at this time. Farley Lease is also located in Nowata County, Oklahoma. It is an 80 acres lease. We own 100% of the interest on these leases, which represents 78 % revenue interest. There are three wells on this lease, all of which are producing. The aggregate production is three barrels per day. There is no gas being produced by these wells. There no future drilling plans or commitments at this time. On February 1, 2008, we purchased producing properties located in Garvin County and Pottawatomie County, Oklahoma in a transaction that resulted in the distribution of 1,306,054 shares in exchange for an 18.75% to a 24.75% gross working interest in producing wells and in undeveloped proved properties.The Sarah No. 1-4, Teresa No. 1, Thompson No. 1-18, Ward/McNeil and Mason-Burns wells are all located in Garvin County.The Quinlan well is located in Pottawatomie County. We acquired the Crown No. 1, No. 2 and No. 3 and the Gloria SWD wells located in Pottawatomie County, Oklahoma, on February 1, 2008 and turn keyed the rework of these wells to outside investors, retaining a 15% carried working interest and operations of the wells. 8 On April 8, 2008, we acquired the 10% of the Jessica No. 23, located in Seminole County, Oklahoma. During 2008 we drilled the Quinlan No. 3 and the Quinlan No. 4, both located in Pottawatomie County, Oklahoma, retaining a 15% carried working interest in both wells.The Quinlan No. 4 was later converted into a saltwater disposal well.We also reworked the Quinlan No. 2, located in Pottawatomie County, Oklahoma, initially as a saltwater disposal well, but later converted it into a producing well.We own a 29.8% working interest in this well. On February 1, 2008, we acquired a 50% working interest in the Nancy Hubbard, Walker, State SWD and Krouch 1 and 2 leases, all located in Pottawatomie County, Oklahoma.We have performed major rework on these leases during the latter part of the year.Our acquisition of these properties was made available through the sale of part of the 50% working interest to other outside investors.We ended up with a little less than a 5% working interest and still retained operations of these leases. ITEM 3.LEGAL PROCEEDINGS We are not currently a party to any legal proceedings and, to our knowledge, no such proceedings are threatened or contemplated. ITEM 4.[REMOVED AND RESERVED] PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market for the Common Stock Our common stock is traded on the OTC Bulletin Board and is quoted under the symbol “NTRO.OB.”The following quotations were obtained from Yahoo Finance and reflect interdealer prices, without retail markup, markdown, or commission, and may not represent actual transactions. There have been no reported transactions in our stock for certain of the trading days during the periods reported below. The following table sets forth the high and low bid prices for our common stock on the OTC Bulletin Board for the periods indicated (as adjusted for stock splits): 9 High Low Fiscal Year Ended January 31, 2010: Quarter ending January 31, 2010 Quarter ending October 31, 2009 Quarter ended July 31, 2009 Quarter ended April 30, 2009 Fiscal Year ended January 31, 2009: Quarter ending January 31, 2009 Quarter ending October 31, 2008 Quarter ended July 31, 2008 Quarter ended April 30, 2008 Holders of the Common Stock At the date of this report, we had 50 stockholders of record. Dividends Our dividend policy for holders of common stock is to retain earnings to support the expansion of operations through organic growth or by strategic acquisitions. We have not previously paid any cash dividends, and we do not intend to pay cash dividends in the near future. Any future cash dividends will depend on our future earnings, capital requirements, financial condition and other factors deemed relevant by the Board of Directors. Equity Compensation Plan Information The following table provides information for all equity compensation plans as of the fiscal year ended January 31, 2010, under which our equity securities were authorized for issuance: 10 Plan Category Numberof Securitiesto beIssuedUponExercise of Outstanding Options, Warrants and Rghts (a) WeightedAverage Exercise Price of OutstandingOptions, Warrants and Rights (b) NumberofSecurities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column (a)) (c) Equity compensation plans approved by security holders — — — Equity compensation plans not approved by security holders — — Total — — ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The Company intends to continue to acquire high quality oil and gas properties, primarily “proved producing and proved undeveloped reserves” in the United States.The Company sees significant opportunities in acquiring properties with proven producing reserves and undeveloped acreage in fields that have a long history of production.The Company will also explore low-risk development drilling and work-over opportunities with experienced, strong operators.The Company will attempt to finance oil and gas operations through a combination of privately placed debt and/or equity.There can be no assurance that the Company will be successful in finding financing, or even if financing is found, that the Company will be successful in acquiring oil and/or gas assets that result in profitable operations. 11 Nitro is continuing its efforts to identify and assess investment opportunities in oil and natural gas properties, utilizing free labor of its directors and stockholders until such time as funding is sourced from the capital markets.It is anticipated that funding for the next twelve months will be required to maintain the Company.Attempts are ongoing to raise funds through private placements and said attempts will continue throughout 2010.The Company may also use various debt instruments as well as public offerings to raise needed capital during 2010. As oil and gas properties become available and appear attractive to the Company’s management, funds, when they become available, will be spent on due diligence and research to determine if said prospects could be purchased to provide income for the Company.Established oil companies continue to strive to reduce costs and debt.This causes significant market opportunities for Nitro to possibly position itself with sellers that wish to divest themselves of production or proven undeveloped properties in order to provide liquidity.The Company’s management believes that current market conditions are creating situations that could result in the opportunity for such production acquisitions. The Company may also finance acquisition of “proven producing reserves” with predictable production levels and cash flow by offering the secure investors with the mineral interests acquired.The Company may also hedge price risk by selling forward a portion of future production acquired under fixed-price contracts to minimize risk associated with commodity prices.In some cases the future value of such fixed-price contracts may be greater that the initial investments, thereby hedging the inherent acquisition risk, without limiting the upside available the stockholders and investors.There can be no assurance, however, that any of these methods of financing will be successful in helping fund the Company. The operating expenses will increase as the Company undertakes its plan of operations.The increase will be attributable to the continuing geological exploration and acquisition programs and continued professional fees that will be incurred. The Company has now directed its attention to different areas outside of Oklahoma. Montana The Company located and was successful in obtaining an exploration opportunity in the Montana Powder River Basin. The company will farm out the exploration and development rights while maintaining a 10 percent carried interest. Prospective farm – in partners are presently examining the project. The Company is continuing its efforts to identify and assess investment opportunities in oil and natural gas properties, utilizing free labor of its directors and stockholders until such time as funding is sourced from the capital markets.It is anticipated that funding for the next twelve months will be required to maintain the Company.Attempts are ongoing to raise funds through private placements and said attempts will continue throughout 2010.The Company may also use various debt instruments as well as public offerings to raise needed capital during 2010. 12 As oil and gas properties become available and appear attractive to the Company’s management, funds, when they become available, will be spent on due diligence and research to determine if said prospects could be purchased to provide income for the Company.Established oil companies continue to strive to reduce costs and debt.This causes significant market opportunities for the Company to possibly position itself with sellers that wish to divest themselves of production or proven undeveloped properties in order to provide liquidity.The Company’s management believes that current market conditions are creating situations that could result in the opportunity for such production acquisitions. The Company may also finance acquisition of “proven producing reserves” with predictable production levels and cash flow by offering the secure investors with the mineral interests acquired.The Company may also hedge price risk by selling forward a portion of future production acquired under fixed-price contracts to minimize risk associated with commodity prices.In some cases the future value of such fixed-price contracts may be greater that the initial investments, thereby hedging the inherent acquisition risk, without limiting the upside available the stockholders and investors.There can be no assurance, however, that any of these methods of financing will be successful in helping fund the Company. The operating expenses will increase as the Company undertakes its plan of operations.The increase will be attributable to the continuing geological exploration and acquisition programs and continued professional fees that will be incurred. During the fourth quarter, the Company had raised approximately $250,000 by virtue of issuing debt and converting debt into capital stock. The capital stock conversion has had two traunches of $25,000 of debt converted into capital stock, one occurring during the fiscal year ended January 31, 2010 and the other subsequent to the year end.The remaining $100,000 is expected to transact in the first three quarters of the year ending January 31, 2011. Financial Condition and Results of Operations For the fiscal year ended January 31, 2010, the Company had revenue of $120,035 from production of oil and gas, as compared to $358,497 for the fiscal year ended January 31, 2009. Cost of continued operations for the fiscal year ended January 31, 2010 was $953,228, resulting in a net loss for the period of $823,059. 13 Cost of continued operations for the fiscal year ended January 31, 2009 was $1,445,469, resulting in a net loss for the period of $1,084,474. The Company expects to continue to receive revenues from the properties on the Oklahoma properties and the Company expects for these revenues to increase.Planned exploration ventures should increase revenues for the fiscal year ending January 31, 2011. Liquidity and Capital Resources The Company had a cash balance of $2,502 as of January 31, 2010, compared to cash balance of $930 as of January 31, 2009.The Company had a working capital deficiency of $522,607 as of January 31, 2010, compared to working capital deficiency of $377,436 as of January 31, 2009. The Company will continue to utilize the free labor of its directors and stockholder until such time as funding is sourced from the capital markets.It is anticipated that funding for the next twelve months will be required to maintain the Company. Going Concern The Company has not attained profitable operations and is dependent upon obtaining financing to pursue any extensive acquisitions and exploration activities.For these reasons, the Company’s auditors stated in their report on the Company’s audited financial statements that they have substantial doubt the Company will be able to continue as a going concern without further financing. Future Financings The Company will continue to rely on equity sales of the common shares in order to continue to fund the Company’s business operations.Issuances of additional shares will result in dilution to existing stockholders.There is no assurance that the Company will achieve any additional sales of the equity securities or arrange for debt or other financing to fund planned acquisitions and exploration activities. 14 Departure of Directors or Certain Officers, Election of Directors and Appointment of Certain Officers On September 16, 2009, James Kirby and Sharon Farris resigned as members of the Board of Directors of the Company, effective immediately. Effective October 1, 2009, Mr. Larry Wise resigned from his position as President and Chief Executive Officer of the Company and Mr. Shane Broesky resigned from his position as Chief Financial Officer of the Company.Mr. Wise will continue to be in charge of all field operations for Oklahoma, Texas and Montana and will also remain on the Board of Directors of the Company. Effective October 1, 2009, Mr. James G. Borem has been appointed as Director, President, Chief Executive Officer and Interim Chief Financial Officer of the Company, effective as of October 1, 2009.Mr. Borem, age 62, has over 40 years of experience in the Petroleum Industry. He has vast experience in the areas of Petroleum Valuations, Development, Financing, Budgeting, Marketing, Materials Procurement and Risk Management. Mr. Borem currently serves, and has served for the past five years, as President of Premier Operating Inc. and Providen Reserves Inc., two Oklahoma oil and gas service and production companies that are not affiliated with Nitro Petroleum Incorporated. Off-Balance Sheet Arrangements The Company has no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company’s financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. ITEM 7A.QUANTITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Financial Statements and Financial Statement Schedules - See Index to Consolidated Financial Statements and Schedules immediately following the signature page of this report. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. 15 ITEM 9A.CONTROLS AND PROCEDURES. We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed by it in the reports that it files or submits to the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized, and reported within the time periods specified by the Securities and Exchange Commission'srules and forms,and that information is accumulated and communicated to its management, including its principal executive and principal financial officer (whom we refer to in this periodic report as our Certifying Officer), as appropriate to allow timely decisions regarding required disclosure. Our management evaluated, with the participation of its Certifying Officer, the effectiveness of its disclosure controls and procedures as of January 31, 2010, pursuant to Rule 13a-15 under the Securities Exchange Act. On May 17, 2010, our independent auditors sent us a letter identifying the following deficiencies which they believed to be a material weakness in our internal control over financial reporting: (i) the information received by our third party accountant is continually incomplete due to lack of communication; (ii) the investment in oil and gas properties is subject to quarterly ceiling tests but the Company has not developed methods to accurately prepare the computation; and (iii) the Company is the operator of certain wells and is responsible for the preparation of joint interest statements (JIBs) and revenue distributions.The Company has encountered significant problems in collecting JIB amount and has recognized significant losses on the well operations. As a result, our Certifying Officer concluded that, as of January 31, 2010, our disclosure controls and procedures were not effective.We are taking steps to remedy these deficiencies as quickly as possible. Our management is responsible for establishing and maintaining effective internal control over financial reporting as defined in Rules 13a-15(f) under the Securities Exchange Act of 1934. Our internal control over financial reporting is designed to provide reasonable assurance to our management and Board of Directors regarding the preparation and fair presentation of published financial statements. Our controls are designed to provide reasonable assurance that our assets are protected from unauthorized use and that transactions are executed in accordance with established authorizations and properly recorded.Management used the framework set forth in the report entitled "Internal Control-Integrated Framework" published by the Committee of Sponsoring Organizations of the Treadway Commission (referred to as "COSO") to evaluate the effectiveness of our internal control over financial reporting as of January 31, 2010.As described above, on May 17, 2010, the Company received a letter from its independent auditors identifying certain deficiencies that they believed to be a material weakness in our internal control over financial reporting.As a result, management has concluded that the design and operations of our internal controls over financial reporting at January 31, 2010 were not effective and did not provide reasonable assurance that the books and records accurately reflected our transactions. We are taking steps to remedy these deficiencies as quickly as possible. 16 There were no changes in our internal control over financial reporting that occurred during our most recently completed fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. This report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit us to provide only management's report in this annual report. ITEM 9B.OTHER INFORMATION. None. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Our Board of Directors is currently composed of six (6)persons. The term of each director is one-year ending at the 2009 Annual Meeting or until he resigns or is succeeded by another qualified director who has been elected. The following is a list of our executive officers and the current members of our Board of Directors, including each member’s age, the year he or she became a director of the Company and his or her current position with the Company: Name Age Director Since Position James G. Borem 62 Director, Chief Executive Officer and Interim Chief Financial Officer Larry Wise 56 Director Gunther Weisbrich 57 Director Set forth below is a brief description of the background and business experience of our executive officers and directors. James G. Borem James G. Borem was appointed to the Board and as our Chief Executive Officer and Interim Chief Financial Officer effective October 1, 2009.Mr. Borem has over 40 years of experience in the Petroleum Industry. He has vast experience in the areas of Petroleum Valuations, Development, Financing, Budgeting, Marketing, Materials Procurement and Risk Management. Mr. Borem currently serves, and has served for the past five years, as President of Premier Operating Inc. and Providen Reserves Inc., two Oklahoma oil and gas service and production companies that are not affiliated with Nitro Petroleum Incorporated. 17 Larry Wise Larry Wise was appointed as our President and Treasurer and appointed to the board of directors as of February 21, 2007.Mr. Wise resigned his positions as President and Treasurer effective October 1, 2009 but remains on our Board of Directors. Mr. Wise has been involved in the Oil & Gas industry for 30 years. Larry started as a junior field engineer with Phillips 66 Petroleum Company in 1977. In 1979 Larry became the Completion Superintendent for Jerry Scott Company, overseeing 14 drilling rigs and over 300 producing properties up to the early 1980's. During the 1980's and 1990's Mr. Wise was the President and Chief Operating Officer for JOMC Oil Co; Texas United Petroleum and Pottawatomie County Energy. Over the past 7 years Larry Wise has operated Wise Oil & Gas Company, LLC and served as an independent Engineering Consultant responsible for all operations of Morris E. Stewart Oil Company, OKC, OK; Kirrie Oil Company, OKC, OK; Hoko, Inc. Oil Company, Wichita Falls, TX; and Buccaneer Energy Corporation, Tampa Bay, FL. Gunther Weisbrich Gunther Weisbrich was appointed to our board of directors effective May 19, 2008.Mr. Weisbrich began his oil and gas career as a Production Geologist with Exxon Company, USA in Louisiana, then as a Frontier Exploration Geologist with Tenneco (Houston), Sr. Explorationist with North Central Oil Company (Houston) and finally as a Senior Exploration Geologist with Hunt Oil Company in Dallas, Texas working both internationally (Yemen and South America) and domestically (West Texas, Texas Gulf Coast, East Texas Basin, Mid-continent and Miss-Ala-Fla). Over the years Mr. Weisbrich generated and participated in the discovery of many oil/gas fields. He additionally received the BEST POSTER AWARD at the 1994 Mexico City Joint AAPG/AMPG research conference. Compliance with Section 16(a) of the Securities Exchange Act of 1934 Section 16(a) of the Exchange Act requires our directors and executive officers, and persons who own more than ten percent of our common stock, to file with the Securities and Exchange Commission initial reports of ownership and reports of changes in ownership of our common stock and other equity securities. Officers, directors and greater than ten percent shareholders are required by SEC regulation to furnish US with copies of all Section 16(a) forms they file.For the fiscal year ending January 31, 2010, Mr. Borem filed one late Form 4. 18 Code of Ethics Our code of ethics applies to our principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. A copy of the Code of Ethics was filed as an exhibit to the 2006 Annual Report and is incorporated by reference herein.We will provide to any person, without charge, a copy of our Code of Ethics upon receipt of a written request addressed to Nitro Petroleum Incorporated, Attn: Corporate Secretary, 624 W. Independence, Suite 101, Shawnee, OK 74804. Corporate Governance We do not presently have any committees of our board of directors, including an audit committee, because our size makes it impractical to implement board committees at this point. Leadership Structure of the Board The chairman of our Board of Directors has the power to preside at all meetings of the Board. James G. Borem, our Chief Executive Officer and Interim Chief Financial Officer, serves as the chairman of our Board of Directors. Although our Board believes that the combination of the chairman and chief executive officer positions is appropriate for our company in the current circumstances, there is no corporate policy requiring those positions to be held by the same person. Our Chief Executive Officer is appointed by the Board to manage our daily affairs and operations. We believe that Mr.Borem’s extensive industry experience and direct involvement in our operations make him best suited to serve as chairman in order to (i)lead the Board in productive, strategic planning, (ii)determine necessary and appropriate agenda items for meetings of the Board with input from both our independent directors and management, and (iii) determine and manage the amount of time and information devoted to discussion and analysis of agenda items and other matters that may come before the Board. Risk Oversight The Board considers oversight of our risk management efforts to be a responsibility of the entire Board. The Board’s role in risk oversight includes receiving regular reports from members of senior management on areas of material risk to us, including operational, financial, personnel, information technology, environmental, legal and regulatory, strategic and reputational risks. The full Board receives these reports from the appropriate members of management to enable the Board to understand our risk identification, risk management, and risk mitigation strategies. 19 ITEM 11.EXECUTIVE COMPENSATION Summary Compensation Table The table below summarizes the total compensation paid to our named executive officers for the last two fiscal years. Name & Principal Position Year Salary($) Stock Awards (1) Total James G. Borem, CEO and Interim CFO - Larry Wise, Former CEO and Interim CFO - The amounts in the “Stock Awards” column reflect the grant date fair value computed in accordance with FASB ASC Topic 718of restricted stock awards pursuant to the 2008 Stock Incentive Plan. Outstanding Equity Awards at January 31, 2010 The Company had no outstanding equity awards as of January 31, 2010. Director Compensation for the Year Ended January 31, 2010 The members of our Board of Directors did not receive compensation for their service in 2010. 20 ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. As of May 17, 2010, based upon ownership filings with the SEC, we have no shareholders that beneficially own more than 5% of our outstanding shares of common stock.The following table sets forth the number of shares of our common stock beneficially owned as of May 17, 2010, by each director, the named executive officer and all of our directors and executive officers as a group, and the percentage represented by such shares of the total common stock outstanding on that date. Name or Group Number of Shares Common Stock Beneficially Owned Percent of Class James G. Borem 0 * Larry Wise * Gunther Weisbrich * All directors and executive officers as a group, including those named above (3 persons) * *The percentage of shares beneficially owned by such director or named executive officer does not exceed 1%. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Director Independence The Board of Directors has determined that Gunther Weisbrich is an independent directors under the definition found in Nasdaq Rule 5605(a)(2). ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES The following table sets forth information regarding the amount billed to us by our independent auditor, Killman, Murrell & Company PC for the fiscal years ended January 31, 2010 and 2009: 21 Years Ended January 31 Audit Fees (1) Audit-Related Fees - - Tax Fees - - All Other Fees - - (1)Audit Fees are the aggregate fees billed by the independent auditor for the audit of the consolidated annual financial statements, reviews of interim financial statements, and attestation services that are provided in connection with statutory and regulatory filings or engagements. Generally, the board of directors approves in advance audit and non-audit services to be provided by our independent auditors. In other cases, in accordance with Rule 2-01(c)(7) of Securities and Exchange Commission Regulation S-X, the board of directors has delegated preapproval authority to our President for matters that arise or otherwise require approval between regularly scheduled meetings of the board of directors, provided that such approvals are reported to the board of directors at its next regularly scheduled meeting. ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES Exhibit No. Description of Exhibit Articles of Incorporation (filed as exhibit to our Form SB-2 Registration Statement filed on April 21, 2004 and incorporated by reference herein) Bylaws (filed as exhibit to our Form SB-2 Registration Statement filed on April 21, 2004 and incorporated by reference herein) Amendment to the Articles of Incorporation changing the name to Nitro Petroleum Incorporated (filed as exhibit to our Form 10-KSB filed on May 15, 2006 and incorporated by reference herein) Promissory Notes (filed as exhibit to our Form 10-QSB filed on August 14, 2006 and incorporated by reference herein) Agreement for the acquisition of the Moreland and Farley Leases by Nitro Petroleum Incorporated dated December 18, 2006 (filed as exhibit to our Form 10-KSB filed on May 18, 2007 and incorporated by reference herein) 22 Consulting Agreement dated February 28, 2007 between Nitro Petroleum Incorporated and T. Kozub Enterprises Ltd. (filed as exhibit to our Form 10-KSB filed on May 18, 2007 and incorporated by reference herein) Extension Agreement 2 dated February 28, 2007 between Nitro Petroleum Incorporated and Quantum Energy inc. including a promissory note (filed as exhibit to our Form 10-KSB filed on May 18, 2007 and incorporated by reference herein) Settlement Agreement and Mutual Release dated January 31, 2007 (filed as exhibit to our Form 8-K filed on March 1, 2007) Extension Agreement 3 dated November 1, 2007 between Nitro Petroleum Incorporated and Quantum Energy inc. including a promissory note (filed as exhibit to our Form 10-QSB filed on December 14, 2007 and incorporated by reference herein) Mutual release dated September 27, 2007 between the Company and ReoStar Energy Corporation (filed as exhibit to our Form 10-QSB filed on December 14, 2007 and incorporated by reference herein) Participation Agreement dated January 27, 2009 by and between Precision Petroleum Corporation and Nitro Petroleum Incorporated (filed as exhibit to our Form 8-K filed on February 2, 2009) Memorandum of Understanding dated January 26, 2009 by and between the Company and REDS, LLC (filed as exhibit to our Form 8-K filed on January 30, 2009) Promissory Note Settlement Agreement dated December 5, 2008 between the Company and Zander Investments Limited (filed as exhibit to our Form 8-K filed on December 11, 2008) Promissory Note Settlement Agreement dated December 5, 2008 between the Company and Takam International Ltd. (filed as exhibit to our Form 8-K filed on December 11, 2008) Promissory Note Settlement Agreement dated December 5, 2008 between the Company and Tucker Investments Corp. (filed as exhibit to our Form 8-K filed on December 11, 2008) Promissory Note Settlement Agreement dated December 5, 2008 between the Company and HB International Ltd. (filed as exhibit to our Form 8-K filed on December 11, 2008) Promissory Note Settlement Agreement dated December 5, 2008 between the Company and Highlight Holdings Ltd. (filed as exhibit to our Form 8-K filed on December 11, 2008) Promissory Note Settlement Agreement dated December 5, 2008 between the Company and 658111 B.C. Ltd. (filed as exhibit to our Form 8-K filed on December 11, 2008) Promissory Note Settlement Agreement dated December 5, 2008 between the Company and Paradisus Investment Corp. (filed as exhibit to our Form 8-K filed on December 11, 2008) Nitro Petroleum Incorporated 2008 Stock Incentive Plan (filed as exhibit to our Form 8-K filed on July 16, 2008) 23 Restricted Stock Award Agreement dated July 10, 2008 between the Corporation and Larry Wise (filed as exhibit to our Form 8-K filed on July 16, 2008) Restricted Stock Award Agreement dated July 10, 2008 between the Corporation and Sharon Farris (filed as exhibit to our Form 8-K filed on July 16, 2008) Restricted Stock Award Agreement dated July 10, 2008 between the Corporation and James Kirby (filed as exhibit to our Form 8-K filed on July 16, 2008) Restricted Stock Award Agreement dated July 10, 2008 between the Corporation and William Thomas (filed as exhibit to our Form 8-K filed on July 16, 2008) Restricted Stock Award Agreement dated July 10, 2008 between the Corporation and Gunther Weisbrich (filed as exhibit to our Form 8-K filed on July 16, 2008) 14 Code of Ethics (filed as exhibit to our Form 10-KSB filed on May 15, 2006 and incorporated by reference herein) Rule 13a-14 Certification of Chief Executive Officer and Interim Chief Financial Officer Section 1350 Certification of Chief Executive Officer and Interim Chief Financial Officer 24 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NITRO PETROLEUM INCORPORATED By:/s/James G. Borem James G. Borem Chief Executive Officer and Interim Financial Officer Date: May 17, 2010 Pursuant to the requirements of the Securities Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Name Title Date /s/ James G. Borem Director, Chief Executive Officer and Interim Chief Financial Officer May 17, 2010 James G. Borem /s/ Larry Wise Director May 17, 2010 Larry Wise /s/ Gunther Weisbrich Director May 17, 2010 Gunther Weisbrich 25 INDEX TO EXHIBITS Exhibit No. Description of Exhibit Method of Filing Articles of Incorporation Incorporated herein by reference Bylaws Incorporated herein by reference Amendment to the Articles of Incorporation changing the name to Nitro Petroleum Incorporated herein by reference Promissory Notes Incorporated herein by reference Agreement for the acquisition of the Moreland and Farley Leases by Nitro Petroleum Incorporated dated December 18, 2006 Incorporated herein by reference Consulting Agreement dated February 28, 2007 between Nitro Petroleum Incorporated and T. Kozub Enterprises Ltd Incorporated herein by reference Extension Agreement 2dated February 28, 2007 between Nitro Petroleum Incorporated and Quantum Energy inc. including a promissory note Incorporated herein by reference Settlement Agreement and Mutual Release dated January 31, 2007 Incorporated herein by reference Extension Agreement 3 dated November 1, 2007 between Nitro Petroleum Incorporated and Quantum Energy inc. including a promissory note Incorporated herein by reference Mutual release dated September 27, 2007 between the Company and ReoStar Energy Corporation Incorporated herein by reference Participation Agreement dated January 27, 2009 by and between Precision Petroleum Corporation and Nitro Petroleum Incorporated Incorporated herein by reference Memorandum of Understanding dated January 26, 2009 by and between the Company and REDS, LLC Incorporated herein by reference Promissory Note Settlement Agreement dated December 5, 2008 between the Company and Zander Investments Limited Incorporated herein by reference 26 Promissory Note Settlement Agreement dated December 5, 2008 between the Company and Takam International Ltd. Incorporated herein by reference Promissory Note Settlement Agreement dated December 5, 2008 between the Company and Tucker Investments Corp. Incorporated herein by reference Promissory Note Settlement Agreement dated December 5, 2008 between the Company and HB International Ltd. Incorporated herein by reference Promissory Note Settlement Agreement dated December 5, 2008 between the Company and Highlight Holdings Ltd. Incorporated herein by reference Promissory Note Settlement Agreement dated December 5, 2008 between the Company and 658111 B.C. Ltd Incorporated herein by reference Promissory Note Settlement Agreement dated December 5, 2008 between the Company and Paradisus Investment Corp. Incorporated herein by reference Nitro Petroleum Incorporated 2008 Stock Incentive Plan Incorporated herein by reference Restricted Stock Award Agreement dated July 10, 2008 between the Corporation and Larry Wise Incorporated herein by reference Restricted Stock Award Agreement dated July 10, 2008 between the Corporation and Sharon Farris Incorporated herein by reference Restricted Stock Award Agreement dated July 10, 2008 between the Corporation and James Kirby Incorporated herein by reference Restricted Stock Award Agreement dated July 10, 2008 between the Corporation and William Thomas Incorporated herein by reference Restricted Stock Award Agreement dated July 10, 2008 between the Corporation and Gunther Weisbrich Incorporated herein by reference 14 Code of Ethics Incorporated herein by reference Rule 13a-14 Certification of Chief Executive Officer and Interim Chief Financial Officer Filed herewith electronically Section 1350 Certification of Chief Executive Officer and Interim Chief Financial Officer Filed herewith electronically 27 PART I – FINANCIAL INFORMATION NITRO PETROLEUM INCORPORATED FINANCIAL INFORMATION Page Reports of Independent Registered Public Accounting Firm F-2 Balance Sheets as of January 31, 2010 and 2009 F-3 Statements of Operations for the Years Ended January 31, 2010 and 2009 F-4 Statements of Stockholders’ Equity (Deficit) for the Years Ended January 31, 2010 and 2009 F-5 Statements of Cash Flows for the Years Ended January 31, 2010 and 2009 F-6 Notes to Financial Statements F-7 - F-20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Nitro Petroleum Inc. P.O. Box 35286 Tulsa, OK 74153 We have audited the accompanying balance sheets of Nitro Petroleum Inc. as of January 31, 2010 and 2009, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended. Nitro Petroleum Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Nitro Petroleum Inc. as of January 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has generated revenues from operations but has substantial accumulated deficit and working capital deficiency and this raises substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 1. The 2010 and 2009 financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Killman, Murrell & Company, P.C. Killman, Murrell & Company, P.C. Odessa, Texas May 17, 2010 NITRO PETROLEUM INCORPORATED BALANCE SHEETS January 31, ASSETS Current Cash Accounts receivable, net of allowance for uncollectible accounts of $301,700 in 2009 Total Current Assets Property and equipment, net Oil and gas properties, net - using full cost accounting Other asset - Total Assets LIABILITIES Current Liabilities Cash overdraft $- Accounts payable Revenue payable Due to related party Short-term notes payable Long-Term Liabilities Employee incentive plan liability - Total Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Capital stock Authorized: 2,000,000,000 common stock, $0.001 par value 10,000,000 preferred stock, $0.001 par value Issued and outstanding: 121,249,157 common shares (2009: 100,049,157) Additional paid-in capital Accumulated (deficit) Total Stockholders' Equity (Deficit) Total Liabilities And Stockholders' Equity (Deficit) F-3 NITRO PETROLEUM INCORPORATED STATEMENTS OF OPERATIONS Years Ended January 31, Revenues Oil and gas sales Other Total Revenues Expenses Lease operating Production taxes Depreciation, depletion and amortization Impairment loss - Interest expense General and administrative Total Expenses Loss before provision for income taxes Provision for income taxes - - Net Loss Basic and diluted loss per share Weighted average number of shares outstanding-basic and diluted F-4 NITRO PETROLEUM INCORPORATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) Years ended January 31, 2010 and 2009 Additional Common Shares Paid-in Accumulated Number Par Value Capital Deficit Total Balance, as of January 31, 2008 Donated interest - - Common stock issued for oil and gas properties Stock incentive plan Common stock issued for settlement of notes payable and accrued interest Net loss for the year - - - Balance, as of January 31, 2009 Common stock issued for consulting fees Stock incentive plan Common stock issued for settlement of notes payable and accrued interest Net loss for the year - - - Balance, as of January 31, 2010 F-5 NITRO PETROLEUM INCORPORATED STATEMENTS OF CASH FLOWS Years Ended January 31, Operating Activities Net loss for the period Adjustments for items not effecting cash: Depletion, depreciation and amortization Share based compensation Provision for bad debts - Contributed interest - Impairment loss - Change in non-cash working capital balances related to operations Accounts receivable Other assets Accounts payable and accrued liabilities Revenue payable Cash used in operating activities Investing Activities Acquisition of oil and gas properties Proceeds from sale of oil and gas properties - Acquisition of property and equipment - Cash provided by (used in) investing activities Financing Activities Cash overdraft Proceeds from short term note payable Increase (decrease) in due to related party Cash provided by financing activities Increase (decrease) in cash during the year Cash, beginning of the year Cash, end of the year Supplemental disclosure of cash flow information: Cash paid during the year for income taxes $- $- Cash paid during the year for interest Non-cash investing and financing activities Acquisition of oil and gas properties $- Issuance of common stock - Additional paid-in capital - Settlement of promissory notes payable including accrued interest Issuance of common stock Additional paid-in capital Employee incentive plan liability Additional paid-in capital $- $- F-6 NITRO PETROLEUM INCORPORATED NOTES TO THE FINANCIAL STATEMENTS January 31, 2010 and 2009 Note 1Nature and Continuance of Operations Nitro Petroleum Incorporated (the “Company”) was incorporated in October 2003 in the State of Nevada and has established its corporate offices in Shawnee, Oklahoma.The Company is engaged primarily in the acquisition, development, production, exploration for, and the sale of oil, gas and natural gas liquids.All business activities are conducted in Texas and Oklahoma and the Company sells its oil and gas to a limited number of domestic purchasers. These financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which assumes that the Company will be able to meet its obligations and continue its operations for its next fiscal year.Realization values may be substantially different from carrying values as shown and these financial statements do not give effect to adjustments that would be necessary to the carrying values and classifications of assets and liabilities should the Company be unable to continue as a going concern.At January 31, 2010 the Company had not yet achieved profitable operations, has accumulated losses of $4,833,163 since its inception, has a working capital deficiency of $522,607 and expects to incur further losses in the development of its business, all of which casts substantial doubt about the Company’s ability to continue as a going concern.The Company’s ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due.Management has no formal plan in place to address this concern but considers that the Company will be able to obtain additional funds by equity financing and/or related party advances, however there is no assurance of additional funding being available. Note 2Summary of Significant Accounting Policies The financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America.Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of financial statements for a period necessarily involves the use of estimates, which have been made using careful judgment.Actual results may vary from these estimates. The financial statements have, in management’s opinion been properly prepared within the framework of the significant accounting policies summarized below: Property and equipment Equipment is recorded at cost and consists of office furniture, computer and a vehicle.Land was purchased in 2008 in anticipation of constructing office and warehouse facilities.Amortization is provided using the declining balance method at 20% per annum. Oil and Gas Properties The Company follows the full cost method of accounting for oil and gas operations whereby all costs of exploring for and developing oil and gas reserves are initially capitalized on a country-by-country (cost center) basis.Such costs include land acquisition costs, geological and geophysical expenses, carrying charges on non-producing properties, costs of drilling and overhead charges directly related to acquisition and exploration activities. Costs capitalized, together with the costs of production equipment, are depleted and amortized on the unit-of-production method based on the estimated gross proved reserves.Petroleum products and reserves are converted to a common unit of measure, using 6 MCF of natural gas to one barrel of oil. F-7 NITRO PETROLEUM INCORPORATED NOTES TO THE FINANCIAL STATEMENTS January 31, 2010 and 2009 Costs of acquiring and evaluating unproved properties are initially excluded from depletion calculations.These unevaluated properties are assessed annually to ascertain whether impairment has occurred.When proved reserves are assigned or the property is considered to be impaired, the cost of the property or the amount of the impairment is added to costs subject to depletion calculations. Future net cash flows from proved reserves using average monthly prices, non-escalated and net of future operating and development costs are discounted to present value and compared to the carrying value of oil and gas properties. Proceeds from a sale of petroleum and natural gas properties are applied against capitalized costs, with no gain or loss recognized, unless such a sale would alter the rate of depletion by more than 25%. Assets Retirement Obligations The Company recognizes the fair value of a liability for an assets retirement obligation in the year in which it is incurred when a reasonable estimate of fair value can be made.The carrying amount of the related long-lived asset is increased by the same amount as the liability. Changes in the liability for an asset retirement obligation due to the passage of time will be measured by applying an interest method of allocation.The amount will be recognized as an increase in the liability and an accretion expense in the statement of operations.Changes resulting from revisions to the timing or the amount of the original estimate of undiscounted cash flows are recognized as an increase or a decrease in the carrying amount of the liability for an asset retirement obligation and the related asset retirement cost capitalized as part of the carrying amount of the related long-lived asset.At January 31, 2010, the Company’s estimate of asset retirement obligation was not material. Impairment of Long-Lived Assets The Company has adopted FASB Codification Topic 360-10 (“ASC 360-10”), “Property, Plant and Equipment”, which requires that long-lived assets to be held and used be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Oil and gas properties accounted for using the full cost method of accounting, a method utilized by the Company, are excluded from this requirement, but will continue to be subject to the ceiling test limitations.At January 31, 2010, the company recognized an impairment charge of $150,000 related to the ceiling test limitations. Income Taxes The Company accounts for income taxes under FASB Codification Topic 740-10-25 (“ASC 740-10-25”).Under ASC 740-10-25, deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under ASC 740-10-25, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. F-8 NITRO PETROLEUM INCORPORATED NOTES TO THE FINANCIAL STATEMENTS January 31, 2010 and 2009 Basic and Diluted Loss Per Share Basic loss per share is computed using the weighted average number of shares outstanding defined by FASB Accounting Standards Codification Topic 260, “Earnings Per Share” during the period.Fully diluted earnings (loss) per share are computed similar to basic income (loss) per share except that the denominator is increased to include the number of common stock equivalents (primarily outstanding options and warrants).Common stock equivalents represent the dilutive effect of the assumed exercise of the outstanding stock options and warrants, using the treasury stock method, at either the beginning of the respective period presented or the date of issuance, whichever is later, and only if the common stock equivalents are considered dilutive based upon the Company’s net income (loss) position at the calculated date.Diluted loss per share has not been provided as it would be anti-dilutive.As of January 31, 2010, the Company did not have any outstanding stock options or warrants. Financial Instruments The carrying value of cash, accounts receivable, settlement receivable, accounts payable and accrued liabilities, promissory notes payable and due to related party approximates their fair value because of the short maturity of these instruments.Unless otherwise noted, it is management’s opinion that the Company is not exposed to significant interest, currency or credit risks arising from these financial instruments. Revenue Recognition Revenue from the sale of the oil and gas production is recognized when title passes from the operator of the oil and gas properties to purchasers. Reclassifications Certain amounts in the financial statements for 2009 have been reclassified to conform with 2010 presentation. Recent Accounting Pronouncements The FASB established the FASB Accounting Standards Codification (“Codification”) as the source of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements issued for interim and annual periods ending after September 15, 2009. The codification has changed the manner in which U.S. GAAP guidance is referenced, but did not have an impact on our financial position, results of operations or cash flows. In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-06, “Fair Value Measurements and Disclosures (Topic 820)— Improving Disclosures about Fair Value Measurements.” This ASU requires some new disclosures and clarifies some existing disclosure requirements about fair value measurement as set forth in Accounting Standards Codification (“ASC”) 820. ASU 2010-06 amends ASC 820 to now require: (1)a reporting entity should disclose separately the amounts of significant transfers in and out of Level1 and Level2 fair value measurements and describe the reasons for the transfers; and (2)in the reconciliation for fair value measurements using significant unobservable inputs, a reporting entity should present separately information about purchases, sales, issuances, and settlements. In addition, ASU 2010-06 clarifies the requirements of existing disclosures. ASU 2010-06 is effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level3 fair value measurements. Those disclosures are effective for fiscal years beginning after December15, 2010, and for interim periods within those fiscal years. Early application is permitted. The Company will comply with the additional disclosures required by this guidance upon its adoption in January 2010. F-9 NITRO PETROLEUM INCORPORATED NOTES TO THE FINANCIAL STATEMENTS January 31, 2010 and 2009 Also in January 2010, the FASB issued Accounting Standards Update No. 2010-03, “Extractive Activities—Oil and Gas—Oil and Gas Reserve Estimation and Disclosures.”This ASU amends the “Extractive Industries—Oil and Gas” Topic of the Codification to align the oil and gas reserve estimation and disclosure requirements in this Topic with the SEC’s Release No. 33-8995, “Modernization of Oil and Gas Reporting Requirements (Final Rule),” discussed below.The amendments are effective for annual reporting periods ending on or after December 31, 2009, and the adoption of these provisions on December 31, 2009 did not have a material impact on our financial statements. SEC’s Final Rule on Oil and Gas Disclosure Requirements On December 31, 2008, the Securities and Exchange Commission, referred to in this report as the SEC, issued Release No. 33-8995, “Modernization of Oil and Gas Reporting Requirements (Final Rule),” which revises the disclosures required by oil and gas companies.The SEC disclosure requirements for oil and gas companies have been updated to include expanded disclosure for oil and gas activities, and certain definitions have also been changed that will impact the determination of oil and gas reserve quantities.The provisions of this final rule are effective for registration statements filed on or after January 1, 2010, and for annual reports for fiscal years ending on or after December 31, 2009. In August 2009, the FASB issued ASU No.2009-05, “Fair Value Measurements and Disclosures (Topic 820)— Measuring Liabilities at Fair Value,” related to fair value measurement of liabilities. This update provides clarification that in circumstances in which a quoted price in an active market for an identical liability is not available, a reporting entity is required to measure fair value using one or more valuation techniques. This guidance is effective for the first reporting period beginning after issuance. In June 2009, the FASB issued guidance under ASC 105, “Generally Accepted Accounting Principles.” This guidance established a new hierarchy of GAAP sources for non-governmental entities under the FASB Accounting Standards Codification. The Codification is the sole source for authoritative U.S.GAAP and supersedes all accounting standards in U.S.GAAP, except for those issued by the SEC. The guidance was effective for financial statements issued for reporting periods ending after September15, 2009. The adoption had no impact on the Company’s financial position, cash flows or results of operations. In May 2009, the FASB issued guidance under ASC 855 “Subsequent Events,” which sets forth: (1) the period after the balance sheet date during which management of reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, (2) the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements and (3) the disclosures that an entity should make about events or transactions that occurred after the balance sheet date. The guidance was effective on a prospective basis for interim or annual financial periods ending after June 15, 2009. In April 2009, the FASB updated its guidance under ASC 820, “Fair Value Measurements and Disclosures,” related to estimating fair value when the volume and level of activity for an asset or liability have significantly decreased and identifying circumstances that indicate a transaction is not orderly. The guidance was effective for interim and annual reporting periods ending after June15, 2009 with early adoption permitted for periods ending after March15, 2009. The adoption of this guidance did not have any impact on the Company’s results of operations. F-10 NITRO PETROLEUM INCORPORATED NOTES TO THE FINANCIAL STATEMENTS January 31, 2010 and 2009 Also in April 2009, the FASB updated its guidance under ASC 825, “Financial Instruments,” which requires disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies as well as in annual financial statements. This guidance also requires those disclosures in summarized financial information at interim reporting periods. The guidance was effective for interim reporting periods ending after June15, 2009 with early adoption permitted for periods ending after March15, 2009. The FASB updated its guidance under ASC 805, “Business Combinations,” in April 2009, which addresses application issues on initial recognition and measurement, subsequent measurement and accounting, and disclosure of assets and liabilities arising from contingencies in a business combination. This guidance was effective for business combinations occurring on or after the beginning of the first annual period on or after December15, 2008. In June 2008, the FASB updated its guidance under ASC 260, “Earnings Per Share.” This guidance clarified that all unvested share-based payment awards with a right to receive nonforfeitable dividends are participating securities and provides guidance on how to allocate earnings to participating securities and compute basic earnings per share using the two-class method. This guidance was effective for fiscal years beginning after December15, 2008. The Company adopted this guidance on January1, 2009. The adoption did not have a material impact on the Company’s earnings per share calculations. In March 2008, the FASB issued guidance under ASC 815, “Derivatives and Hedging,” which changes the disclosure requirements for derivative instruments and hedging activities. Entities will be required to provide enhanced disclosures about how and why an entity uses derivative instruments, how derivative instruments and related hedged items are accounted for, and how derivative instruments and related items affect an entity’s financial position, operations and cash flows. This guidance was effective as of the beginning of an entity’s fiscal year that begins after November15, 2008. The Company adopted this guidance on January1, 2009. Note 3Oil and Gas Properties At January 31, 2010 and 2009 the producing and undeveloped oil and gas properties were as follows: Cost Montana Properties Oklahoma Properties Less:Accumulated depreciation, depletion and amortization F-11 NITRO PETROLEUM INCORPORATED NOTES TO THE FINANCIAL STATEMENTS January 31, 2010 and 2009 The following are descriptions of the oil and gas activities in 2010 and 2009: a) Effective July 1 2007, the Company acquired a 6.375% working interest of a 79.125% net revenue interest in an oil and gas lease located in Garvin County, Oklahoma. b) On February 1, 2008, the Company purchased producing properties located in Garvin County and Pottawatomie County, Oklahoma in a transaction that resulted in the distribution of 1,306,054 shares in exchange for a 25% gross working interest in producing wells and in undeveloped proved properties.The shares exchanged have restrictions to sell such shares, varying from six months to one year.Management has assigned a value of said properties at 40 cents per share for a total purchase price of $522,422.On March 27, 2009, the Company sold one-half of their interest in these wells to Encore Resources Corporation for two hundred thousand dollars ($200,000).The Company has the option and right within one year of closing to re-purchase the working interest in the properties sold for two hundred fifty thousand dollars ($250,000). c) By a letter dated April 25, 2006, the Company acquired 5% to 10% working interests equal to a 1.875% to 3.75% net revenue interest in various oil and gas wells (in an area know as the Barnett Shale play) in Montague County, Texas in consideration for the payment of $750,000. By agreement dated September 1, 2006, as extended November 1, 2006 and February 28, 2007, the Company entered into an agreement whereby the Company disposed of 50% of the Company’s interest in certain oil and gas properties located in the Barnett Shale play in consideration for proceeds of $400,000 payable by way of a promissory note, due October 31, 2007, which bares interest at 10% per annum and is secured by a general security agreement.As part of the extension, the purchaser agreed to issue 250,000 common shares to the Company.125,000 common shares may be returned to the purchaser if the purchaser performs all its covenants.The Company and the purchaser have a director in common.As the risks and other incidents of ownership have not transferred to the purchaser with sufficient certainty, this transaction has not been reflected in these financial statements. d) On January 26, 2009, the Company entered into a Memorandum of Understanding (the “Memorandum of Understanding”) with REDS, LLC (“REDS”) pursuant to which the Company will acquire oil and gas leases from REDS covering 1,600 acres in Montana and will have two additional options to acquire an additional 1,600 acres per option from REDS.The Company will own 100% of the coal, coal bed methane, and oil and natural gas rights to the acreage being acquired pursuant to the Memorandum of Understanding.The Company will pay a 20% net royalty on production. Pursuant to the terms of the Memorandum of Understanding, the Company will acquire leases covering the initial 1600 acres and drill 10 wells on such acreage.The drilling of the initial 10 wells pursuant to the Memorandum of Understanding is referred to as “Phase One” of the development project contemplated by the Memorandum of Understanding.As consideration for assignment of leases covering the 1,600 acres that will be drilled in Phase One, the Company will pay REDS a $75,000 bonus.The payment of the bonus is contingent upon the Company’s receipt of title status reports for the Phase One tract and the assignment of unencumbered leases making up the Phase One tract to the Company. F-12 NITRO PETROLEUM INCORPORATED NOTES TO THE FINANCIAL STATEMENTS January 31, 2010 and 2009 Additionally, the Company will deposit $250,000 with an escrow agent immediately after the Phase One leases have been deemed unencumbered and assigned to the Company.The escrowed amount will be released on a pro rata basis to REDS as each Phase One well lease and permit is approved by the Bureau of Indian Affairs (“BIA”) and a Bureau of Land Management (“BLM”) permit for each well is issued.If the BIA and/or the BLM have not approved the Phase One leases and the wells with 90 days from the date of the Memorandum of Understanding, the escrow agent will refund the escrowed funds to the Company. Upon the completion of Phase One, the Company will have the option to acquire leases covering an additional 1,600 acres to drill 10 additional “Phase Two” wells.The Phase Two wells will be drilled on the same terms and conditions as the Phase One wells, except that the Company will pay REDS $300,000 for the right to drill the Phase Two wells.However, if the Company determines that the Phase One wells will not reach payout in a fair and reasonable period, then REDS will allow the Company to drill the Phase Two wells for no additional fee. Upon the completion of Phase Two, the Company will have the option to acquire leases covering an additional 1,600 acres to drill 10 additional “Phase Three” wells.The Phase Three wells will be drilled on the same terms and conditions as the Phase Two wells, except that the Company will pay REDS $400,000 for the right to drill the Phase Three wells, unless Phase Two is deemed economically unfeasible as a result of the drilling the Phase Two wells.The Company has the option of drilling development wells on the leases acquired in Phase One, Phase Two and Phase Three. Note 4Property and Equipment January 31, 2010 January 31, 2009 Cost Accumulated Amortization Net Net Land $- Office furniture Computer 2007 Chevy Truck Note 5Notes Payable and Short-Term Financing On April 13, 2009, the Company entered into an agreement with C.U. Your Oil Rig Corporation (CUYOR), in which CUYOR advanced the Company a total of $150,000 with a term of 18 months at 15% interest.On January 12, 2010, the Company issued 10,000,000 share of common stock for $25,000.The Company was also authorized to convert the Note (or any portion thereof), including any accrued but unpaid interest due thereunder, into shares of the Company common stock at $0.002 per share.The Corporation and CUYOR may elect to convert the Note into shares of the Company common stock in various tranches, the terms of which shall be jointly agreed upon by the Company and CUYOR.At January 31, 2010, this note had a balance of $141,337 and accrued interest of $1,104. The company has also obtained financing of $103,001 at various dates from an unrelated third party during the year.These balances are due on demand and are not interest bearing. F-13 NITRO PETROLEUM INCORPORATED NOTES TO THE FINANCIAL STATEMENTS January 31, 2010 and 2009 In 2009 and 2008 the Company had related party notes, which were unsecured, interest at 4% per annum and were due on demand.The 4% interest was not considered to properly reflect a market rate of interest therefore additional interest was accrued and the excess amount was recorded by the Company as donated interest, which is included in additional paid in capital in 2009. On December 5, 2008, the Company entered into separate Promissory Note Settlement Agreements with the holders of certain of the Company’s outstanding demand promissory notes.Pursuant to the terms of the Settlement Agreements, which have an effective date of October 31, 2008, the Company is issuing shares of its common stock to the holders of the Demand Notes in full payment of all principal and accrued and unpaid interest due on the Demand Notes as of the effective date.For purposes of the Settlement Agreements, the Company’s common stock was valued at $0.05 per share.The total unpaid principal amount of the promissory notes payable at October 31, 2008 was $2,234,581 and total accrued and unpaid interest due on the promissory notes payable at October 31, 2008 was $245,574, equalling total principal and interest due on the promissory notes payable of $2,480,155.The number of shares of the Company’s common stock issued in the settlement of the promissory notes payable, at $0.05 per share, was 49,603,103.The value of the Company’s common stock in the settlement of the promissory notes payable was $0.001 par value per share issued or $49,603, leaving $2,430,552 in additional paid-in capital.Additionally pursuant to the terms of the Settlement Agreement, all Demand Notes were terminated and cancelled. At January 31, 2009, the Company had a 7.5% commercial loan payable to a financial institution in the amount of $13,295 due May 5, 2009.This loan was paid in full on May 15, 2009. Note 6Income Taxes At January 31, 2010, the Company has accumulated net operating loss carry forwards totaling $2,939,418, which may be applied against future years income and expire commencing in 2024. Significant components of the Company’s future tax assets and liabilities, after applying enacted corporate income tax rates, are as follows: Future income tax assets Net tax operating loss carryforward Other Oil and gas properties Less:Valuation allowance $- $- The Company recorded no income tax expense for the years ended January 31, 2010 and 2009, as a result of the net loss recognized in each of these years.Further, an income tax benefit was not recognized in either of the years due to the uncertainty of the Company’s ability to recognize the benefit from the net operating losses and, therefore, has recorded a full valuation allowance against the deferred tax assets. F-14 NITRO PETROLEUM INCORPORATED NOTES TO THE FINANCIAL STATEMENTS January 31, 2010 and 2009 The benefit for income taxes is different from the amount computed by applying the U.S. statutory corporate federal income tax rate to pre-tax loss as follows: Amount Amount Income tax benefit computed at the statutory rate of 34% Increase (reduction) in tax benefit Resulting from: Permanent items Valuation allowance Income tax benefit $- $- Note 7Stock Incentive Plan The Board of Directors adopted the Nitro Petroleum Incorporated 2008 Stock Incentive Plan (the “Plan”) on July 10, 2008.The Plan will be administered by the Board of Directors, or a committee of the Board of Directors and all officers, employees, directors and individual consultants of the Corporation will be allowed to participate in the Plan.The Plan has a term of ten years.Accordingly, no grants may be made under the Plan after July 10, 2018, but the Plan will continue thereafter while previous grants remain subject to the Plan. The aggregate number of shares of common stock available under the Plan is 2,500,000 shares. The Plan authorizes the Board of Directors to grant restricted stock award and stock options. The Board of Directors may not grant incentive stock options within the meaning of Section 422 of the Internal Revenue Code of 1986, as amended under the Plan until such time that the Plan is approved by the Corporation’s stockholders. Until such time, the Board may only grant nonstatutory stock options (any stock option that is not an incentive stock option), and restricted stock under the Plan. All grants under the Plan will be made in the discretion of the Board of Directors. On July 10, 2008, the Corporation granted shares of restricted stock to the following officers and directors and in the amounts and subject to the vesting schedule set forth below: F-15 NITRO PETROLEUM INCORPORATED NOTES TO THE FINANCIAL STATEMENTS January 31, 2010 and 2009 Plan Participant Restricted Shares Granted Vesting Schedule Larry Wise 1/3 Vested on grant date 1/3 vesting on first anniversary of grant date 1/3 vesting on second anniversary of grant date Sharon Farris 1/3 Vested on grant date 1/3 vesting on first anniversary of grant date 1/3 vesting on second anniversary of grant date James Kirby 1/3 Vested on grant date 1/3 vesting on first anniversary of grant date 1/3 vesting on second anniversary of grant date William Thomas 1/3 Vested on grant date 1/3 vesting on first anniversary of grant date 1/3 vesting on second anniversary of grant date Gunther Weisbrich 1/3 Vested on grant date 1/3 vesting on first anniversary of grant date 1/3 vesting on second anniversary of grant date The Company has accounted for the cost of the Plan utilizing the Black-Scholes option pricing formula, which includes a computed volatility rate of 133.72% obtained through the historical price data of the Company’s stock beginning July 11, 2006 and ending July 10, 2008, the date this Plan was adopted.A risk-free rate of return of 2.57% was also used in the compensation expense as provided by the U.S. Treasury constant maturities.Other factors in computing the Plan’s valuation include a per option price of $0.18 per share, as this was the closing price of the Company’s stock on the date this Plan was adopted.Also, a 0% forfeiture rate has been assumed for all periods up to June 30, 2011, the final month of vesting.The expense related to these awards were $121,500 and $202,500 for the years ended January 31, 2010 and 2009, respectively. On June 11, 2009, the Board of Directors of the Company approved the accelerated vesting of all unvested restricted stock which was previously granted to the Company’s directors and officers pursuant to the Company’s plan.As a result of the accelerated vesting, all 2,000,000 shares of unvested restricted stock became immediately vested and issuable. On August 25, 2009 the Company filed with the Securities and Exchange Commission Form S-8 changing the amount of shares available for the Plan to 10,000,000 shares. On August 28, 2009, the Company issued 2,000,000 shares of common stock to James Mitchell and 2,000,000 shares of common stock to Lorne Torhjelm in exchange for consulting services from each for a six month term.The company recognized expense related to these issuances of $80,000 for the year ended January 31, 2010. F-16 NITRO PETROLEUM INCORPORATED NOTES TO THE FINANCIAL STATEMENTS January 31, 2010 and 2009 On January 21, 2010, the Company issued 6,000,000 shares of common stock to Richard Smith in exchange for consulting services. Mr. Smith will assist the Company in evaluating requirements for growth and expansion of the Company’s operations and assist in identifying potential business opportunities.The expense related to this issuance was $60,000 for the year ended January 31, 2010. Note 8Related Party Transactions During the year ended January 31, 2010 and 2009, the Company incurred management fees charged by a director of the Company totaling $59,500 and $64,660. Included in due to related party are amounts due to a Director of the Company as of January 31, 2010 in the amount of $16,000 ($16,000, January 31, 2009) and to Precision Petroleum Corporation, a related party in the amount of $11,180 as of January 31, 2010. Note 9Subsequent Events The Company sold all of their interest in the Nancy Hubbard, Walker and Crouch’s 1 and 2 wells for $20,300.This sale closed on April 22, 2010. In May 2009, the FASB issued Accounting Standards Codification (“ASC)855.10, Subsequent Events.ASC 855.10 establishes general standards of accounting for and disclosure of events after the balance sheet date but before financial statements are issued or are available to be issued.The adoption in the fourth quarter 2010 did not have any material impact on the Company’s financial statements.Accordingly, the Company evaluated subsequent events through May 17, 2010, the date the financial statements were issued. F-17 NITRO PETROLEUM INCORPORATED NOTES TO THE FINANCIAL STATEMENTS January 31, 2010 and 2009 Note 10Supplemental Oil and Gas Information (Unaudited) Full Cost Capitalized Costs Relating to Oil and Gas Producing Activities at January 31, 2010 and 2009 Unproved oil and gas properties $- $- Proved oil and gas properties Support equipment and facilities - - Less accumulated depreciation, depletion amortization, and impairment Net capitalized costs Costs Incurred in Oil and Gas Producing Activities for the Year Ended January 31, 2010 and 2009 Property acquisition costs Proved $- $- Unproved $- $- Exploration costs $- $- Development costs Amortization rate per equivalent barrel of production Results of Operations for Oil and Gas Producing Activities for the Year Ended January 31, 2009 and 2008 Oil and gas sales Production costs Impairment loss - Depreciation, depletion and amortization Income tax expense - - Results of operations for oil and gas producing activities (excluding corporate overheadand financing costs) Reserve Information The following estimates of proved and proved developed reserve quantities and related standardized measure of discounted net cash flow are estimates only, and do not purport to reflect realizable values or fair market values of the Company’s reserves.The Company emphasizes that reserve estimates are inherently imprecise and that estimates of new discoveries are more imprecise than those of producing oil and gas properties.Accordingly, these estimates are expected to change as future information becomes available.All of the Company’s reserves are located in the United States. F-18 NITRO PETROLEUM INCORPORATED NOTES TO THE FINANCIAL STATEMENTS January 31, 2010 and 2009 Proved reserves are estimated reserves of crude oil (including condensate and natural gas liquids) and natural gas that geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions.Proved developed reserves are those expected to be recovered through existing wells, equipment, and operating methods. The standardized measure of discounted future net cash flows is computed by applying year-end prices of oil and gas (with consideration of price changes only to the extent provided by contractual arrangements) to the estimated future production of proved oil and gas reserves, less estimated future expenditures (based on year-end costs) to be incurred in developing and producing the proved reserves, less estimated future income tax expenses (based on year-end statutory tax rates, with consideration of future tax rates already legislated) to be incurred on pretax net cash flows less tax basis of the properties and available credits, and assuming continuation of existing economic conditions.The estimated future net cash flows are then discounted using a rate of 10 percent a year to reflect the estimated timing of the future cash flows. F-19 NITRO PETROLEUM INCORPORATED NOTES TO THE FINANCIAL STATEMENTS January 31, 2010 and 2009 Oil (Bbls) Gas (Mcf) Oil (Bbls) Gas (Mcf) Proved developed and undeveloped reserves Beginning of year Revisions of previous estimates Improved recovery Purchases of minerals in place - Extensions and discoveries - Production Sales of minerals in place End of year Proved developed reserves Beginning of year End of year Standardized Measure of Discounted Future Net Cash Flows at January 31, 2010 and 2009 Future cash inflows Future production costs Future development costs Future income tax expenses - Future net cash flows 10% annual discount for estimated timing of cash flows Standardized measures of discounted future net cash flows relating to proved oil and gas reserves The following reconciles the change in the standardized measure of discounted Future net cash flow during 2010 and 2009 Beginning of years Sales of oil and gas produced, net of production costs Net changes in prices and production costs Extensions, discoveries, and improved recovery, less related costs - - Development costs incurred during the year which were previously estimated Net change in estimated future development costs Revisions of previous quantity estimates Net change from purchases and sales of minerals in place - - Change of discount Net change in income taxes Other - - End of years F-20
